UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7280



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JACK DARRELL CUNNINGHAM,

                                              Defendant - Appellant.




                            No. 01-7282



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JACK DARRELL CUNNINGHAM,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.     Frederic N. Smalkin, District Judge.
(CR-96-178-S, CA-01-1988-S)


Submitted:   October 10, 2001             Decided:   October 23, 2001
Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jack Darrell Cunningham, Appellant Pro Se. Lynne Ann Battaglia,
James G. Warwick, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jack Darrell Cunningham seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) (No. 01-7280) and his motion for reconsideration under

Fed. R. Civ. P. 60(b) (No. 01-7282).   We have reviewed the record

and the district court’s opinion and orders and find no reversible

error.     Accordingly, we deny certificates of appealability and

dismiss both appeals on the reasoning of the district court.   See

United States v. Cunningham, Nos. CR-178-S; CA-01-1988-S (D. Md.

July 9 and July 19, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                         DISMISSED



                                 2